Title: From George Washington to John Jay, 3 May 1779
From: Washington, George
To: Jay, John



Sir
Head Quarters Middle Brook 3d May 1779

I was duly honored with your Excellency’s letter of the 28th of last month, with its inclosures, to which proper attention shall be paid.
I inclose you extracts from some letters lately received from General Schuyler, which are interesting in their nature, and require immediate direction. They are rather of a remote date, having been long in coming to hand. Congress will perceive, that some of the hostile tribes of Indians, the Cayugas in particular are desirous of making peace with us—and that it will be necessary to give our Commissioners instructions on this subject. I am inclined to think in our present situation, it may be politic enough to make a partial peace with some of the tribes, though I should not wish to see it extended to the whole, even if their inclination prompted by their fears should lead them to solicit it; of which however there is no present appearance. A disposition to peace in these people can only be ascribed to an apprehension of danger and would last no longer than till it was over and an opportunity offered to resume their hostility with safety and success. This makes it necessary that we should indeavour to punish them severely for what has past; and by an example of rigor intimidate them in future. But by confining this to those nations who are most formidable and mischievous the end will be answered, and by detaching a part from the confederacy, we lessen the force we have to combat, add perhaps to our own and make the stroke intended more easy and certain. This policy seems the more eligible from the account given of the detachment which is designed to be sent from Canada to the Westward. This is a measure, I have all along dreaded, and to prevent it, if possible, have employed every artifice I could think of to excite jealousies of an invasion of Canada, and induce the Enemy there to keep their force at home. I have directed that effectual measures may be taken to ascertain the intelligence of the Western reinforcement. I have the honor to be With the greatest respect & esteem Sir Your Most Obet servant
Go: Washington
